MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Sep 30 2020, 8:54 am

court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Jared P. Baker                                           Michael H. Michmerhuizen
Katherine Ridenour                                       Fort Wayne, Indiana
Fort Wayne, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Scott David Luce,                                        September 30, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         20A-DR-338
        v.                                               Appeal from the Allen Circuit
                                                         Court
Cathy Sue Luce                                           The Honorable Thomas J. Felts,
n/k/a Cathy Sue Valenti,                                 Judge
Appellee-Respondent.                                     The Honorable Sherry A. Hartzler,
                                                         Special Judge
                                                         Trial Court Cause No.
                                                         02C01-0402-DR-174



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020                Page 1 of 19
                                             Case Summary
[1]   The marriage of Scott David Luce (Husband) and Cathy Sue Luce n/k/a Cathy

      Sue Valenti (Wife) was dissolved in September 2004, and, as part of their

      Marital Settlement Agreement (the Agreement), Wife was to receive a portion

      of Husband’s pension plan to be effectuated pursuant to a Qualified Domestic

      Relations Order (QDRO). In 2018, after Husband began receiving benefits, he

      filed a Motion for Clarification regarding the Agreement and QDRO, asserting

      that ambiguity existed and asking the court to issue an amended QDRO. The

      trial court denied Husband’s motion and awarded attorney’s fees to Wife.

      Husband appeals and raises two issues that we restate as:


              I. Did the trial court err when it denied his motion, finding that
              no ambiguity existed, modification was impermissible, and
              Husband’s action was time barred?


              II. Did the trial court abuse its discretion when it ordered
              Husband to pay Wife’s attorney’s fees associated with his Motion
              for Clarification?


      Wife asks this court to award appellate attorney’s fees to her.


[2]   We affirm.


                                   Facts & Procedural History
[3]   Husband and Wife married in June 1989 and separated on February 10, 2004.

      Husband filed a petition for dissolution of marriage on February 20, 2004, and

      on June 23, 2004, the parties executed the Agreement. The Agreement was


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 2 of 19
      made, as is relevant here, in “settlement of the rights of Husband and Wife to

      all property, both real and personal, now in their name and/or possession, and

      the consideration to be paid by Husband and Wife in complete discharge of

      their legal obligations arising out of the marital relationship[,]” and the parties

      agreed that the Agreement “shall be irrevocably binding upon the parties” upon

      the trial court’s dissolution of their marriage. Appellant’s Appendix at 19.


[4]   In Paragraphs 19(h) and 21(h) of the Agreement, Wife and Husband,

      respectively, received as their separate property, the following asset:


              One-half (1/2) of the marital coverture value[ 1] of Husband’s ITT
              Industries Salaried Retirement Plan. Said transfer of funds shall
              be accomplished by a Qualified Domestic Relations Order
              prepared by Wife’s counsel and approved by the Court[.]
Id. at 25, 26.


[5]   At Paragraph 30, Husband and Wife agreed to execute “such additional

      documents as may be necessary to carry out the terms and intent of this

      Agreement[,]” and at Paragraph 32, the parties specifically represented “that

      they have each examined and read this Agreement; that they fully understand

      this Agreement and that each deemed this Agreement to be fair and equitable;




      1
        The “coverture fraction” formula is one method a trial court may use to distribute pension or retirement
      plan benefits to the earning and non-earning spouses. Morey v. Morey, 49 N.E.3d 1065, 1071 (Ind. Ct. App.
      2016) (quoting In re Marriage of Fisher, 24 N.E.3d 429, 433 (Ind. Ct. App. 2014)). Under this methodology,
      the value of the retirement plan is multiplied by a fraction, the numerator of which is the period of time
      during which the marriage existed (while pension rights were accruing) and the denominator is the total
      period of time during which pension rights accrued. Id.

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020               Page 3 of 19
      that the parties have entered into this Agreement without fraud, duress or

      undue influence exerted by any person or representative whomsoever; and that

      each party has been advised of his or her right to retain counsel and review this

      Agreement with counsel.” Id. at 29-30. In Paragraph 27, Husband and Wife

      agreed to “indemnify and save and hold the other harmless from any damage,

      losses, expenses (including attorney’s fees), costs and other fees incurred by

      reason of other’s violation or breach of any terms and conditions hereof.” Id. at

      28. The trial court approved the Agreement and dissolved the parties’ marriage

      on September 1, 2004.


[6]   On October 14, 2004, Husband and Wife submitted to the trial court a QDRO,

      which had been signed by each of them. Paragraph 7 of the QDRO provides

      for the portion of Husband’s ITT Industries Salaried Retirement Plan (the Plan)

      to be paid to Wife and states:


              Amount of Alternate Payee’s Benefit: This Order assigns to
              Alternate Payee an amount equal to the actuarial equivalent of
              fifty percent (50%) of the Marital Portion of the Participant’s
              Accrued Benefit under the Plan as of the Participant’s benefit
              commencement date, or the Alternate Payee’s benefit
              commencement date, if earlier. The Marital Portion of the
              Participant’s accrued benefit shall be determined by multiplying
              the Participant’s Accrued Benefit by a fraction (less than or equal
              to 1.0), the numerator of which is the number of months of the
              Participant’s participation in the Plan earned during the marriage
              from June 10, 1989 to February 20, 2004, and the denominator
              of which is the total number of months of the Participant’s participation
              in the Plan as of the earlier of his date of cessation of benefit accruals or
              the date that Alternate Payee commences her benefits hereunder.


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 4 of 19
Id. at 33 (emphases added). The trial court approved and signed the QDRO on

      October 14, 2004. Husband continued to work for ITT for another fourteen

      years after the parties’ marriage was dissolved.


[7]   Sometime in 2018, Husband began receiving benefits under the Plan. On

      December 28, 2018, Husband filed a Motion for Clarification and a

      memorandum in support, asserting that Paragraph 7 of the QDRO

      “miscalculates the benefit intended by the parties” and the result “is contrary to

      the intent of the [] Agreement.” 2 Id. at 42-43. Specifically, his position was that

      the intent of the Agreement was to divide the pension benefit “valued as of the

      date of filing” but the QDRO “calls for a percentage of Husband’s final benefit

      to be paid to Wife.” Id. at 43-44 (emphasis in original). Therefore, Husband

      asserted, the order approving the Agreement “must [] be clarified and the

      QDRO must be amended to correct the division of the pension benefit.” Id. at

      43. He asked the court to issue an amended QDRO that would state:


              Amount of Alternate Payee’s Benefit: This Order assigns to
              Alternate Payee an amount equal to the actuarial equivalent of
              fifty percent (50%) of the Marital Portion of the Participant’s
              Accrued Benefit under the Plan valued as of the Participant’s
              benefit commencement date, or the Alternate Payee’s benefit
              commencement date, if earlier February 20, 2004. The Marital
              Portion of the Participant’s accrued benefit shall be determined
              by multiplying the Participant’s Accrued Benefit as of February
              20, 2004 by a fraction (less than or equal to 1.0), the numerator



      2
       Along with this motion, Husband filed a Motion for Change of Judge. The parties agreed to the
      appointment of Special Judge Sherry Hartzler, and she accepted appointment on January 14, 2019.

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020            Page 5 of 19
              of which is the number of months of the Participant’s
              participation in the Plan earned during the marriage from June
              10, 1989 to February 20, 2004, and the denominator of which is
              the total number of months of the Participant’s participation in
              the Plan as of the earlier of his date of cessation of benefit
              accruals or the date that Alternate Payee commences her benefits
              hereunder up to February 20, 2004 and no later.
Id. at 46 (stricken language included and bold added for clarification). Husband

      requested “that any overpayments made to [Wife] by way of the current

      [QDRO] during the pendency of this Motion ultimately be refunded.” Id. at 50.


[8]   Wife filed an Objection to Motion for Clarification and a memorandum in

      support, asserting that the provisions of the Agreement regarding division of the

      Plan are not ambiguous, nor are the provisions of the QDRO, and need no

      clarification. Specifically, she asserted, pursuant to the terms of both the

      Agreement and the QDRO, application of the marital coverture formula

      resulted in a marital fraction (or marital portion) of 53.12% of which she was

      entitled to one-half, or 26.56%, and the QDRO, signed by both parties,

      approved by the Plan Administrator and the trial court, provided her with that

      amount of Husband’s monthly pension benefits. Wife argued that Husband’s

      motion was “seeking an impermissible modification of the parties’ []

      Agreement.” Id. at 53. Wife also asserted that Husband was attempting to

      collaterally attack the Agreement and QDRO after appeal deadlines had passed

      and was thus barred. Wife asked that the trial court order Husband to pay her

      attorney’s fees incurred in the defense of Husband’s Motion for Clarification.



      Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 6 of 19
[9]    The trial court held a hearing on October 18, 2019, at which Husband asserted

       that, while Wife was entitled to the actuarial equivalent of 50% of the marital

       portion of the participant’s accrued benefit, the “problematic language” of the

       QDRO was “as of the participant’s benefit commencement date” because that

       “conflicts with the language of the [] Agreement,” and “includes assets outside

       of the scope of the coverture value[,]” namely “assets which accrue[d] 14 years

       after the date of the divorce.” Transcript at 8. Husband argued that the conflict

       between the two documents “giv[es] rise to ambiguity” and required

       clarification. Id. at 9. Husband maintained that he was “not asking for

       modification” but, rather, for the court to “clarify the language [] to give effect

       to the [Agreement].” Id. at 12.


[10]   Wife responded that she was receiving her half of the marital coverture portion

       of the pension benefits which “is what the [] Agreement says” and “what the

       parties bargained for.” Id. at 15. Wife’s position was that, at the time of

       dissolution, the trial court, pursuant to statute, divided an asset, i.e., the

       pension, not a value, and that Wife received one-half of the marital coverture

       portion of the pension. She explained that she bargained for her portion of the

       asset, not what it was valued at as of the date of separation, otherwise Husband

       would receive “all the appreciation and growth on that [pension] benefit” and

       “all she’s asking for is that she receive the appreciation on her ha[lf] too[.]” Id.

       at 17-18. She asserted that there was no conflict, no ambiguity, and no need for

       clarification, and even if there was, Husband reviewed, signed, and submitted

       the QDRO to the court in 2004, and the court approved it at that time. Wife


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 7 of 19
       also argued that his claim was time barred and that Ind. Code § 31-15-7-9.1

       prohibits modification of settlement agreements and property disposition. She

       also noted that although Husband was pro se at the time of dissolution, he “had

       every opportunity to have counsel and chose not to[.]” Id. at 18.


[11]   On January 16, 2020, the trial court issued an order denying relief to Husband

       and stating in part:


               12. The terms of the Marital Settlement Agreement are clear in
               that Respondent was to receive one-half of the coverture value of
               the pension. The Court notes that the terms of a contract are not
               ambiguous merely because controversy exists between the parties
               concerning the proper interpretation of terms. Where the terms
               of a contract are clear and unambiguous, the terms are conclusive
               and we will not construe the contract or look at extrinsic
               evidence but will merely apply the contractual provisions.


               13. Further the terms of the Qualified Domestic Relations Order
               are similarly clear. First, the parties both signed the Qualified
               Domestic Relations Order. Further, the calculation of the value
               of Respondent’s portion of the pension is defined within the
               Qualified Domestic Relations Order, again signed by both
               parties. Additionally, the Qualified Domestic Relations Order
               provided that Respondent was to receive her pro rata share of
               any post retirement cost-of-living adjustments or economic
               improvements made to Participant’s benefit on or after the date
               of his retirement.


                                                       ***


               15. Here, the coverture portion of the retirement benefit is
               53.12% of which Wife is receiving 26.56%. The remaining
               benefit acquired after the dissolution is 46.88% of which

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 8 of 19
               Husband is receiving the entirety or otherwise 73.44% of the total
               benefit. To accept Husband’s argument leads to the conclusion
               that Wife would receive only 12.56% of the benefit, which is
               contrary to the terms of their dissolution and requests a
               modification, which is impermissible.


       Appellant’s Appendix at 15 (internal quotations and citations omitted). The court

       found that the parties “are receiving what they bargained for,” that Husband

       was time barred from seeking modification, and that he was not entitled to

       equitable relief on the basis that he was unrepresented by counsel because “a

       litigant who chooses to proceed Pro Se must be prepared to accept the

       consequences of their actions, and they are not entitled to special treatment

       because of their Pro Se status.” Id. at 16.


[12]   The trial court observed that the Agreement provided that each party would

       indemnify the other from any expenses, including attorney’s fees, “incurred by

       reason of other’s violation or breach of any terms and conditions hereof” and

       the QDRO provided that “the Participant shall not take any action, affirmative

       or otherwise that can circumvent the terms and provisions of the [QDRO], or

       that could diminish or extinguish the rights and entitlements of the Alternate

       payee as set forth herein.” Id. Finding that Husband “has taken action that has

       attempted to breach the terms of the [Agreement] to reduce [Wife]’s

       entitlement[,]” and Wife “had to retain counsel to defend her receipt of an asset

       for which she is clearly entitled[,]” the trial court ordered Husband to pay

       Wife’s attorney’s fees associated with his Motion for Clarification. Id. at 17.


[13]   Husband now appeals. Additional facts will be provided below as necessary.
       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 9 of 19
                                       Discussion & Decision
[14]   Husband contends that the trial court “erred, as a matter of law, by failing to

       interpret and clarify language in a QDRO which impermissibly distributes

       assets acquired post-dissolution” and that such error “stems from [the court’s]

       failure to recognize, and rectify, an ambiguity resulting from conflicting

       language between the parties’ [Agreement] and the QDRO.” Appellant’s Brief at

       7-8.


[15]   In dissolution proceedings, parties are free to enter into settlement agreements,

       and such agreements are contractual in nature and binding. Robinson v.

       Robinson, 858 N.E.2d 203, 205 (Ind. Ct. App. 2006) (citing Niccum v. Niccum,

       734 N.E.2d 637, 639 (Ind. Ct. App. 2000)). General rules applicable to

       construction of contracts govern construction of settlement agreements.

       Niccum, 734 N.E.2d at 639.


               Unless the terms of a contract are ambiguous, they will be given
               their plain and ordinary meaning. The terms of a contract are
               not ambiguous merely because controversy exists between the
               parties concerning the proper interpretation of terms. Where the
               terms of a contract are clear and unambiguous, the terms are
               conclusive and we will not construe the contract or look at
               extrinsic evidence, but will merely apply the contractual
               provisions.
Id. (citations omitted).


[16]   A property settlement agreement incorporated into a final dissolution decree “is

       not subject to subsequent modification by the court, except as the agreement

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 10 of 19
       prescribes or the parties subsequently consent.” Robinson, 858 N.E.2d at 305

       (citing Ind. Code § 31-15-2-17); see also I.C. § 31-15-7-9.1 (orders concerning

       property disposition may not be revoked or modified except in case of fraud).

       However, a trial court does not lack authority to resolve a dispute over the

       interpretation of a settlement agreement or property division order. Pherson v.

       Lund, 997 N.E.2d 367, 369 (Ind. Ct. App. 2013). The dissolution court that

       enters a property settlement agreement is in the best position to resolve

       questions of interpretation and enforcement of that agreement and retains

       jurisdiction to do so. Id. (quotations omitted). This task is an exercise in the

       construction of the terms of a written contract, which is a pure question of law,

       and thus our standard of review is de novo. Id.


[17]   The crux of Husband’s claim is that, in his view, the Agreement awarded Wife

       one-half of his Accrued Benefit as it existed on the date of the filing of his

       petition for dissolution, whereas the QDRO assigned Wife a percentage of his

       “increased ‘Accrued Benefit’ as of his retirement date 14 years later, which

       included post-dissolution accrual of benefits.” 3 Appellant’s Brief at 10. Thus, he




       3
         Accrued Benefits are not defined in the Agreement or QDRO, but according to Husband in his Motion for
       Clarification, Accrued Benefits are determined by the following formula: 2% x 5-year Salary Average x Total
       # Years of Service = Annual Pension Benefit.” Appellant’s Appendix at 43-44. There is no indication in the
       record that Husband made post-dissolution contributions to the Plan nor does he argue that he did. Using
       the formula, Husband argues that Paragraph 7 of the QDRO calculates his monthly Accrued Benefits by
       utilizing his annual base earnings “at the end of his career,” when his earnings were “significantly higher”
       than his annual base earnings at the time of dissolution, resulting in higher monthly Accrued Benefits and a
       “windfall” to Wife. Appellant’s Brief at 13-14. More specifically, he states that, using his annual base earnings
       at the time of dissolution, Husband’s total monthly Accrued Benefit would have been $1582.40, and Wife’s
       share would have been $762.80, but using his annual base earnings “at the end of his career” resulted in a
       total monthly Accrued Benefit of $6329.50, with Wife’s share being $1681.11.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020                  Page 11 of 19
       asserts, a conflict exists between what the Agreement says and what the QDRO

       does, which thereby creates an ambiguity, which he asked the trial court to

       rectify via an amended QDRO.


[18]   Wife, however, maintains that the Agreement did not award her one-half of his

       Accrued Benefit as of the date of filing of dissolution, as Husband claims. We

       agree with Wife in that regard. The Agreement states that Wife shall be entitled

       to one-half of the marital coverture value of the Plan. It does not state “as of

       the date of filing of his petition” or specify any other date. The QDRO,

       however, clearly states that it assigns to Wife an amount equal to “fifty percent

       of the Marital Portion of Husband’s Accrued Benefit under the Plan as of the

       Participant’s benefit commencement date, or the Alternate Payee’s benefit

       commencement date, if earlier.” Appellant’s Appendix at 33 (emphasis added).

       The QDRO further instructs how the “Marital Portion” of Husband’s Accrued

       Benefit would be determined: by multiplying Husband’s Accrued Benefit “by a

       fraction . . . the numerator of which is the number of months of the

       Participant’s participation in the Plan earned during the marriage . . . and the

       denominator of which is the total number of months of the Participant’s participation

       in the Plan as of the earlier of his date of cessation of benefit accruals or the date that

       Alternate Payee commences her benefits hereunder.” Id. (emphasis added).

       The formula for determining Wife’s portion of his benefits thus considers, in the

       denominator, Husband’s participation in the plan through the date that he stops

       accruing benefits – not just until February 20, 2004. That the QDRO was more




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 12 of 19
       specific in its terms does not create a conflict with the Agreement or result in

       ambiguity.


[19]   In seeking reversal, Husband argues that Pherson is on point and illustrates that

       Wife should not receive any part of the benefits that accrued in the fourteen

       years after they were no longer married. We find that Pherson, while relevant, is

       factually distinguishable. There, the husband worked for a railroad and the

       parties entered into a settlement agreement in 1991 that provided that wife

       would receive one-half “of the Husband’s ‘Tier II’ portion of benefits” and that

       the Railroad Board “will pay directly to the Wife said 50% portion of “Tier II’

       benefits[.]” 997 N.E.2d at 368. The trial court entered an order several days

       later stating that the Board “will pay directly to the Wife said 50% portion of

       the ‘Tier II’ benefits[.]” Id. Husband worked an additional 18 ½ years and

       retired after forty-two years of employment, and the Board began paying wife

       one half of the total Tier II monthly benefits attributable to his forty-two years.

       Husband sought clarification of the agreement and the court’s corresponding

       order, asserting that wife was receiving non-marital property. The trial court

       agreed and determined that the pension contributions in the 18 ½ years since

       dissolution were after-acquired property to which wife was not entitled.


[20]   On appeal, wife contended that the trial court improperly modified the

       agreement. In rejecting that argument and affirming the trial court, this court

       expressly recognized that Indiana law encourages divorcing spouses to reach

       agreements, parties may agree to provisions that a trial court has no statutory

       authority to order – for instance, the parties “could have agreed to divert

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 13 of 19
       Husband’s after-acquired funds to Wife” – but that their settlement agreement

       was “devoid” of any such language. Id. at 370. In contrast to the agreement

       and order in Pherson, Husband and Wife in the present case submitted an agreed

       QDRO, executed by both parties, to the trial court for approval, and it clearly

       provided that Wife was entitled to one-half of the Marital Portion as of the date

       of Husband’s retirement.


[21]   We find that Robinson is more instructive to the facts and situation before us.

       There, the parties’ marriage was dissolved pursuant to a settlement agreement

       in 1994. Under the agreement, wife was entitled to a portion of Husband’s Eli

       Lilly & Co. monthly pension plan benefit. The parties’ settlement agreement

       provided that “under no circumstances shall Wife be entitled to receive more

       than One Thousand Four Hundred Twenty-Three Dollars ($1,423.00) monthly

       as her share of the Husband’s monthly benefit, regardless of the amount

       computed under the coverture formula.” 858 N.E.2d at 204. Similarly, the

       QDRO, agreed to by the parties, provided that wife was entitled to “the

       actuarial equivalent” of fifty percent of the coverture formula and that “under

       no circumstances shall the Alternate Payee be entitled to receive more than One

       Thousand Four Hundred Twenty-Three Dollars ($1,423.00) monthly as her

       share of the Participant’s monthly retirement benefit, regardless of the amount

       calculated under the coverture formula.” Id. at 204-05. In 2001, wife began

       receiving her share of husband’s pension in the amount of $1423 per month.

       When husband retired in 2004, he discovered that his pension was being

       reduced by $1686 per month to fund wife’s $1423 per month share.


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 14 of 19
[22]   In 2005, more than a decade after the dissolution, husband filed a petition to

       amend the QDRO, asserting that wife was receiving a higher share of his

       monthly pension benefit that she was entitled to receive under the settlement

       agreement and QDRO. The trial court granted husband’s petition, and

       husband tendered an amended QDRO stating that his monthly benefit “shall

       not be reduced by more than $1423.” Id. at 205. Wife appealed, arguing that

       the trial court improperly modified the parties’ settlement agreement over her

       objection, and this court reversed. In so doing, we observed that the settlement

       agreement and QDRO did not contain any provisions addressing a maximum

       reduction in the husband’s pension benefit; rather, the documents placed a

       limitation on the maximum amount that the wife was to receive as her share.

       We stated, “Husband could have, but failed to bargain for terms in the

       agreement expressly limiting the reduction of his monthly pension benefit[.]”
Id. at 206-07.


[23]   As is particularly relevant to this case, husband also posed the argument that

       the QDRO and the settlement agreement documents were inconsistent with

       each other because the QDRO gave wife “an actuarial interest” in his pension

       benefit whereas the settlement agreement did not, and, therefore, an

       amendment to the QDRO was appropriate to enforce the terms of the

       settlement agreement. Id. at 208. The Robinson court found that since husband

       had agreed to the term providing for an actuarial equivalent to wife, “we cannot

       agree with his argument that the QDRO should be amended due to the lack of

       an equivalent provision in the settlement agreement.” Id. at 208. The court


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 15 of 19
       concluded that the trial court’s grant of husband’s request for an amended

       QDRO “was an improper modification of the parties’ settlement agreement and

       the court’s final dissolution decree.” Id.


[24]   We find the same reasoning applies to the present case. Husband agreed to the

       terms of the QDRO, including that Wife was entitled to half of the marital

       portion as of the date that Husband began receiving benefits. The lack of an

       equivalent provision in the Agreement did not necessitate amendment of the

       QDRO. See id. The trial court properly denied Husband’s request to issue an

       amended QDRO.


[25]   To the extent that Husband argues the QDRO was contrary to Indiana law

       because it impermissibly distributed post-dissolution assets to Wife, we find no

       error. We agree with Wife that, first, the time for Husband to challenge the

       QDRO, which was incorporated into the Agreement, has long passed, and,

       second, even if the QDRO did distribute post-dissolution assets, “that was the

       parties’ choice and cannot constitute error of the Trial court.” Appellee’s Brief at

       10. See Pherson, 997 N.E.2d at 370 (parties may agree to provisions that a trial

       court has no statutory authority to order).


[26]   The trial court properly denied Husband’s Motion for Clarification.


                                                Attorney’s Fees

[27]   Husband asserts that the trial court abused its discretion when it ordered him to

       pay Wife’s attorney’s fees that she accrued in defending against his Motion for

       Clarification and asks that we vacate the award. In post-dissolution

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 16 of 19
       proceedings, the trial court may order a party to pay a reasonable amount for

       attorney’s fees. See Bessolo v. Rosario, 966 N.E.2d 725, 733 (Ind. Ct. App. 2012),

       trans. denied; Ind. Code § 31-15-10-1(a). We have recognized:


               The trial court has broad discretion in awarding attorney’s fees.
               Reversal is proper only where the trial court’s award is clearly
               against the logic and effect of the facts and circumstances before
               the court. In assessing attorney’s fees, the trial court may
               consider such factors as the resources of the parties, the relative
               earning ability of the parties, and other factors bearing on the
               reasonableness of the award. In addition, any misconduct on the
               part of a party that directly results in the other party incurring
               additional fees may be taken into consideration. Further, the
               trial court need not give its reasons for its decision to award
               attorney’s fees.


       Myers v. Myers (Phifer), 80 N.E.3d 932, 938 (Ind. Ct. App. 2017) (internal

       citations and quotations omitted).


[28]   Here, in its order, the trial court referenced a provision in the Agreement that

       provided each party would “indemnify and . . . hold the other harmless from . .

       . expenses (including attorney’s fees), costs and other fees incurred by reason of

       other’s violation or breach of any terms and conditions hereof” and a provision

       in the QDRO stating that “the Participant shall not take any action, affirmative

       or otherwise that can circumvent the terms and provisions of the Qualified

       Domestic Relations Order, or that could diminish or extinguish the rights and

       entitlements of the Alternate payee as set forth herein.” Appellant’s Appendix at

       16. The court then determined:



       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 17 of 19
               [Husband] has taken action that has attempted to breach the terms
               of the Marital Settlement Agreement to reduce [Wife]’s
               entitlement. Thus, according to the terms of the Agreement and
               [QDRO], [Husband] shall pay [Wife]’s attorney fees in the
               amount of $6,220.00, for which the Court finds are reasonable.
Id. at 17 (emphases added).


[29]   Husband argues that the Agreement does not authorize attorney’s fees for

       “attempting to breach” the Agreement, and requires actual breach, and the

       QDRO “does not authorize the assessment of an attorney fee award when

       seeking clarification if its language.” Appellant’s Brief at 9. Therefore, Husband

       claims, by referring to and relying on “provisions which do not authorize the []

       attorney fee award in this situation[,]” the trial court committed reversible error

       by ordering him to pay Wife’s fees. Id. We disagree.


[30]   Husband acknowledges the trial court’s broad discretion in awarding attorney’s

       fees in post-dissolution proceedings and that “there are statutes which may

       authorize the award of attorney fees in this situation,” but asserts, “the trial

       court did not cite to any statute.” Reply Brief at 16. We reject the claim that this

       requires reversal. The trial court explained in its order that Wife “had to retain

       counsel to defend her receipt of an asset for which she was clearly entitled.”

       Appellant’s Appendix at 17. This was a proper consideration. See Bessolo, 966
N.E.2d at 733 (affirming trial court’s award of attorney’s fees to father where

       father had to defend against what the trial court found was a meritless motion

       to restrict his parenting time). We cannot say that the trial court abused its

       discretion in ordering Husband to pay Wife attorney’s fees.
       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 18 of 19
[31]   Wife requests that we order Husband to pay her appellate attorney’s fees. Our

       appellate rules authorize us to “assess damages if an appeal, petition, or

       motion, or response, is frivolous or in bad faith. Damages shall be in the

       Court’s discretion and may include attorneys’ fees.” Ind. Appellate Rule 66(E).

       Damages will be assessed only where an appellant, acting in bad faith,

       maintains a wholly frivolous appeal. Bessolo, 966 N.E.2d at 734. While App.

       R. 66(E) permits us to award damages on appeal, we must act with extreme

       restraint in this regard due to the potential chilling effect on the exercise of the

       right to appeal. Id. “A strong showing is required to justify an award of

       appellate damages, and the sanction is not imposed to punish mere lack of

       merit, but something more egregious.” Id. To prevail on her claim for

       attorney’s fees, Wife must show that Husband’s contentions and arguments on

       appeal are “utterly devoid of all plausibility.” Id. (quoting Bergerson v. Bergerson,

       895 N.E.2d 705, 716 (Ind. Ct. App. 2008)). Although we affirm the trial court’s

       decision, we do not find that Husband’s arguments are utterly devoid of all

       plausibility. Thus, we decline to order Husband to pay Wife’s appellate

       attorney’s fees.


[32]   Judgment affirmed.


       Bailey, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-338 | September 30, 2020   Page 19 of 19